Citation Nr: 1211130	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-14 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for residuals of left inguinal hernia surgery, to include a scar (other than back and right leg disabilities).  

REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from December 1944 to November 1946, from November 1950 to October 1951, and from September 1961 to August 1962.  He also has unverified periods of Reserve duty.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia, that in relevant part, denied service connection for GERD as a residual of hookworm infection and amebiosis, and denied service connection for residuals of left inguinal hernia surgery (to include a back and right leg condition).  The Veteran filed a notice of disagreement in June 2009 and he was provided with a statement of the case on these issues in February 2009.  

In a February 2009 rating decision, the Louisville, Kentucky, RO granted service connection for degenerative disc disease; degenerative joint disease with right leg disability; spondylolysis with listhesis, grade 1, L5-S1; moderate scoliosis lumbar spine and assigned a noncompensable rating effective August 31, 2006.  The issue of entitlement to service connection for residuals of left inguinal hernia surgery was deemed thereby to be fully resolved.  

The Veteran filed a substantive appeal in April 2009.  Although he did not specifically discuss his claim for entitlement to service connection for residuals of left inguinal surgery, he checked a box indicating that he was appealing all the issues included in his statement of the case.  Moreover, although the Veteran was granted service connection for a back and right leg disability (which had been previously claimed as residuals of left inguinal hernia surgery) as noted above, there is no indication that he withdrew the issue of entitlement to service connection for residuals of left inguinal hernia surgery, or that he considered the matter of whether any other residual of the left inguinal hernia surgery, to include a scar, may warrant a grant of benefits, as fully resolved.  Hence, the Board has concluded that the issue remains in appellate status.  

The Veteran was scheduled for a Travel Board hearing in March 2010.  In February 2010, he withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (d), (e) (2011).

In May 2010, the Board remanded the case for further evidentiary development.  At that time, the Board re-characterized the issue of entitlement to service connection for GERD as a residual of hookworm infection and amebiosis, to entitlement to service connection for a gastrointestinal disability, to include GERD and IBS, as noted on the initial page of this decision.  In December 2010, the Board again remanded the case concluding that the Board's May 2010 remand directives were not fully accomplished.  The case has now been returned to the Board and the Board will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 168 (1998).  

The issue of entitlement to service connection for residuals of a left inguinal hernia repair, to include a scar (other than back and right leg disabilities) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's current gastrointestinal disabilities, including GERD and IBS, were not incurred in or aggravated by his active military service, including the hookworm infection he experienced in 1946.  



CONCLUSION OF LAW

A chronic gastrointestinal disability, to include GERD and IBS, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a November 2006 letter, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA treatment reports, two VA examination reports as well as an addendum, and the Veteran's statements.  The Board remanded the case in May 2010 in order for an attempt to be made to obtain private medical records cited by the Veteran during the course of his appeal.  In a June 2010 authorization form, the Veteran stated that he had no additional information pertaining to his claim and that the doctor contacts occurred years ago.  No records were currently available.  

The Board notes that the examination reports reflect that VA examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  A complete rationale was provided in the December 2010 addendum.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as ulcers, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran avers that he has a gastrointestinal disability due to active service, to include as due to hookworms and amebiosis.  The Board notes that the Veteran had three terms of enlistment and also Reserve service.  His service treatment records (STRs) reflect that he had a hookworm infection in June 1946, while on active duty, that was asymptomatic in October 1946 at the time of his report of physical examination for separation purposes.  

The Veteran's October 1950 report of medical history reflects treatment for hookworms in 1950 by a private doctor.  The Veteran reported that he still had gas in his stomach, that his stools showed no worms were present, and that he was on medication.  An October 1950 report of medical examination, prior to the Veteran's second enlistment term, reflects that upon clinical evaluation his abdomen and viscera were noted to be abnormal.  The medical clinic consult states:  

History of hoodworm (sic) infestation and possible amebiosis.  Patient complains of PPT stools, Bloody Diarrhea, Flatulence, Lower abdomen cramps, RUQ Pain, skin disease, Fatigability, Tender RLQ, and Hepatomegaly.  Sigmoidoscope reveals superficial erosions and Miliary Abscess.  Duration from original diarrhea - four years.  Patient was previously treated with carbarsone.  Smears - Cysts x T - coli.  Patient will be treated with stabrine carbarsone.  Clearance for active duty is given.  He should be re-checked following his treatment and again in three months.  

This report was made approximately two months prior to the Veteran's November 1950 enlistment.  Thus, it appears that although the Veteran was symptom-free when he separated from the service in October 1946, he had gastrointestinal problems in the timeframe between his October 1946 separation and his November 1950 reenlistment.  

Reports of medical examination in September 1951, May 1954, and March 1957 reflect that, upon clinical evaluation, the Veteran's abdomen and viscera were normal. 

A July 1957 STR, while the Veteran was in the Reserves, reflects a handwritten note which states "I wonder if [the Veteran]was mistreatment [sic] for amebiosis!  There are many cysts of G.L [Giardia lamblia] in ... form which are about the size of E. histolytica.  Not experience, the look like histolytica."  Another July 1957 STR reflects "loaded with Giardia lamblia".

An April 1961 report of medical history reflects that the Veteran reported a nervous stomach from October 1960 to February 1961 which was treated and dismissed.  The Veteran was not on active duty from October 1960 to February 1961.  The April 1961 report of medical examination reflects that, upon clinical evaluation, the Veteran's abdomen and viscera were normal.  It is also noted that there was a negative stomach x-ray from a private hospital in October 1960.

A July 1962 report of medical history for separation purposes reflects that the Veteran reported a history of intestinal parasites in 1958 which were treated and dismissed.  The report of medical examination reflects that, upon clinical evaluation, the Veteran's abdomen and viscera were normal.  

An August 1966 report of medical history reflects that the Veteran reported a nervous stomach from 1958 to 1959.  The August 1966 report of medical examination reflects that, upon clinical evaluation, the Veteran's abdomen and viscera were normal.  Again, the Veteran was not on active duty in 1958 or 1959.

A July 1985 private medical report reflects a complaint of a lot of belching.  It was noted that his bowels were okay with one to two stools a day, with one real loose stool a week and no rectal bleeding but anal itching after stool. 

A private medical record dated in October 1994 reflects a history of stomach ulcers and a salmonella infection in 1987. 

A May 2004 private treatment record noted a diagnosis of GERD.

A July 2008 letter from P.H.H., M.D. (Dr. H.), related that the Veteran had hookworm and amebiasis in Korea in 1946.  It was noted that the Veteran was treated and improved, but since that time, has had intermitted problems with recurrent gastrointestinal distress.  The distress was felt to be due to GERD or IBS but he believed that it was "possible that some of [the Veteran's] symptoms are related to scarring from his illness back in Korea."  

A January 2009 VA examiner opined that it is less likely as not that the Veteran's GERD or IBS was related to hookworm and amebiosis.  The examiner noted that she found no support upon review of the literature that GERD or IBS is a long-term sequela of GI parasitosis.  The examiner noted that whether the Veteran still had parasites should be apparent after a colonoscopy but that records of a private colonoscopy were not available.  The examiner also noted that it was difficult to say if the Veteran's complaints in August 1966 of frequent indigestion, stomach, liver or intestinal problems represented early manifestation of his current condition.  In this regard, the Board notes that the Veteran had reported stomach problems from 1958 to 1959 and from October 1960 to February 1961.  The record reflects that the Veteran was not on active duty at this time.  

A January 2009 VA Gastroenterology consult record states that the clinician had not found any association with parasitic infection and GERD; however, the clinician also noted that he needed more information before being able to provide a "good opinion" as to the relationship, if any, between IBS and a parasitic infection.  A February 2009 VA addendum to the report states "IBS symptoms can have after GI infections, but no way to prove."  

Upon VA examination in July 2010, the examiner reviewed the file, examined the Veteran and diagnosed him with GERD and IBS.  The examiner concluded that IBS and GERD are not caused by or a result of the Veteran's active service.  The examiner explained that current investigations do not support an infectious etiology as claimed by the Veteran.  

In a December 2010 addendum statement, the clinician remarked that the Veteran's ongoing GI complaints were not caused by the possible parasitic infestation in 1946, including any scarring that may have resulted from the incident.  The physician explained that an inborn condition, IgA deficiency, is the likely cause for the chronic symptoms.  It was noted that stool studies have been negative for bacteria and parasites and reflux symptoms are not associated with past parasitic infections.  It was further stated that, moreover, there is no hard evidence for a parasitic infection other than from written notes that have been reiterated in subsequent notes.  He disagreed with the private physician who concluded that the Veteran's GI distress was related to the illness in South Korea.  

The Veteran was treated for a hookworm infection in June 1946.  Hence, he has one of the elements of service connection, namely an incident in service.  He also has current diagnoses of GERD and IBS.  However, based on the evidence of record, the Board concludes that service connection for a gastrointestinal disability, to include GERD and IBS, may not be granted because the most probative evidence of record (the July 2010 VA examination report with a December 2010 addendum statement) fails to demonstrate that the currently diagnosed disabilities are related to the Veteran's military service, including the hookworm infection in 1946.  See Winsett, supra.  This opinion was based on a full review of the record, including the private medical statements, the Veteran's statements regarding the history of his GI complaints well as his reports of continuity of symptomatology, and a thorough clinical evaluation with required diagnostic testing.  

The private medical statement presented by the Veteran from Dr. H. lacks probative value because the statement only concluded that it was possible that some of the Veteran's symptoms could be attributed to his in-service infection.  In other words, the opinion was equivocal.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the physician did not offer a rationale for his conclusion or an explanation for his statement that the Veteran experienced scarring from the in-service incident.  

Moreover, the Board observes that there are no medical records documenting complaints of gastrointestinal problems to satisfy the continuity of symptomatology requirement of § 3.303(b) until several years after discharge.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, the lack of clinical evidence reflecting gastrointestinal treatment until at least four years after his discharge from his first period of active service is against his claim for service connection.  

Additionally, to the extent that the Veteran may argue that any preexisting gastrointestinal disability was aggravated during the Veteran's subsequent periods of active duty, the Board observes that the Veteran's abdomen and viscera were clearly found to be abnormal upon evaluation in October 1950, just prior to his second period of active duty that occurred from November 1950 to October 1951.  However, reports of medical examination in September 1951 (just prior to discharge from his second period of active duty), May 1954, and March 1957 (Reserve duty dates) reflect that, upon clinical evaluation, the Veteran's abdomen and viscera were normal.  Consequently, the medical evidence simply does not support a finding of aggravation.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b) (2011); See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  

Finally, the Board acknowledges that the Veteran is competent to report that he has had gastrointestinal distress since his initial period of service.  However, specific gastrointestinal disabilities or their underlying causes are not disabilities that are capable of lay diagnosis and the Veteran has not been shown to possess the requisite skills or training necessary to be capable of making competent etiological opinions.  See Espiritu, supra.  Hence, his statements relating his current disability to his military service have no probative value.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a gastrointestinal disability, to include GERD and IBS, is denied.  


REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006) in initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

As discussed above, the Veteran filed a claim for residuals of left inguinal hernia surgery.  Service treatment records confirm that the Veteran underwent left inguinal hernia surgery in 1962, during his third period of active duty.  Upon separation examination in July 1962, a four-inch scar on the stomach was reported.  Upon quadrennial examination in August 1966, a left inguinal hernia scar was noted.  Nevertheless, the Veteran has not been afforded a VA examination to ascertain whether he has any chronic residuals from the inguinal hernia surgery that was performed while he was on active duty.  Hence, the Board finds that the medical evidence is insufficient to make a decision on the claim.  Consequently, in order to satisfy VA's duty to assist the Veteran in the development of his claim, the Board finds that a medical examination and an opinion are necessary.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to ascertain whether the Veteran has any chronic residuals, including a scar, from his in-service left inguinal hernia surgery.  The examiner must review the entire claims file, including the Veteran's service treatment records, with particular attention to the report of separation examination in July 1962 when a four-inch scar on the stomach was reported, and the report of an August 1966 examination when a left inguinal hernia scar was noted.  After a thorough review of the records, the examiner should answer the following question and identify the basis upon which the opinion is based:  

Is it at least as likely as not, (i.e., is there a 50/50 chance), that the Veteran has any chronic residuals, including a scar, from his in-service left inguinal hernia surgery?  All clinical findings should be reported completely, and a rationale should be stated for any opinion provided.  The rationale should reconcile the opinion offered with the report of separation examination in July 1962 when a four-inch scar on the stomach was reported, and the report of an August 1966 examination when a left inguinal hernia scar was noted.
   
2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claim for entitlement to service connection for residuals of left inguinal hernia surgery, to include a scar (other than back and right leg disabilities).  If the benefit sought on appeal is not allowed, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


